276 S.W.2d 524 (1955)
Billy Ray WEATHERMAN, Appellant,
v.
The STATE of Texas, Appellee.
No. 27494.
Court of Criminal Appeals of Texas.
March 23, 1955.
Gordon Griffin, Jr., Brownwood, for appellant.
Firman H. Smith, County Atty., Brownwood, Leon Douglas, State's Atty., Austin, for the State.
DAVIDSON, Judge.
This is a conviction for unlawfully selling beer in Brown County, a dry area; the punishment, a fine of $500 and one year in jail.
The statement of facts in this case has been searched in vain for any evidence showing that Brown County, where the sale is alleged to have been made, is a dry area within the meaning of the Liquor Control Act, Vernon's Ann.P.C. art. 666-1 et seq. And it does not appear that appellant waived proof of such dry status.
*525 In order for this conviction to be sustained, proof of the dry status must be proven or established by agreement of the parties. Allen v. State, 136 Tex. Crim. 462, 126 S.W.2d 485; O'Rear v. State, 147 Tex. Crim. 607, 183 S.W.2d 570; Jones v. State, 154 Tex. Crim. 88, 225 S.W.2d 190.
Because the evidence does not sustain the conviction, the judgment is reversed and the cause is remanded.